 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD TIERNY, et al.,                           No. 2:18-cv-02057 MCE CKD
12                       Plaintiffs,
13           v.                                         ORDER
14    DAVID HARESH, et al.,
15                       Defendants.
16

17          On April 17, 2019, the court held a hearing on defendants’ motion to compel discovery

18   responses. (ECF No. 8.) Che Hashim appeared for plaintiffs, and Derek Haynes appeared for

19   defendants. Good cause appearing, the court will partially grant defendants’ motion for the

20   reasons set forth below.

21          This § 1983 case arises out of plaintiffs’ (Tierny’s and Brown’s) allegations that

22   defendants (Deputy Sheriffs Haresh, Abe, and Guzman) used excessive force when they arrested

23   plaintiffs at a Grateful Dead concert. (ECF No. 1.) On March 18, 2019, plaintiff’s counsel

24   mailed incomplete, unsigned, and unverified responses to some, but not all, of defendants’

25   requests. (See ECF No. 10.) The next day, defendants filed the instant motion to compel. (Id.)

26          After the court directed the parties to file a joint statement, plaintiffs produced some

27   complete discovery responses. The following requests are still at issue:

28   ////
                                                       1
 1      1.   Brown RFPs

 2           Plaintiff Brown has not yet provided written responses to defendants’ December 6, 2018

 3   Requests for Production of Documents (RFPs). Pursuant to FRCP Rule 34(b)(2), a party

 4   responding to RFPs must serve responses within 30 days of service of the requests. The

 5   responses must be signed to confirm compliance with Rule 26(g). Plaintiffs concede that Brown

 6   has not provided verified responses to the RFPs but claim he has provided all documents in his

 7   possession related to liability (via initial disclosures), as well as documents related to damages.

 8           Good cause appearing, the court will order Brown to provide these responses no later than

 9   fourteen (14) days from the date of this order.

10      2. Brown RFAs

11           Plaintiff Brown did not provide complete, verified responses to defendants’ December 6,

12   2018 Requests for Admissions (RFAs) until April 3, 2019, after the motion to compel was filed.

13   (See ECF No. 10, Ex. Q.) Per the parties’ stipulation, they were due January 18, 2019.

14   Defendants ask that the RFAs be deemed admitted in light of the late responses. At the hearing,

15   plaintiffs’ counsel requested that the deemed admissions be waived.

16           Under Federal Rule of Civil Procedure 36, “[a] matter is admitted unless, within 30 days

17   after being served, the party to whom the request is directed serves on the requesting party a

18   written answer or objection addressed to the matter and signed by the party or its attorney.” Fed.

19   R. Civ. P. 36(a)(3). “The effect of the admission is such that ‘[a]ny matter admitted under this

20   [Rule 36] is conclusively established’ unless the court grants a motion to waive or amend.” Fed.
21   R. Civ. P 36(b); Tillamook Country Smoker, Inc.v. Tillamook Cnty. Creamery Ass'n, 465 F.3d

22   1102, 1111-12 (9th Cir. 2006). The court has discretion to grant relief from an admission made

23   under Rule 36(a) if (1) “it would promote the presentation of the merits of the action” and (2)

24   “‘the party who obtained the admission fails to satisfy the court that withdrawal or amendment

25   will prejudice that party in maintaining the action or defense on the merits.’” Fed. R. Civ. P.

26   36(b); Conlon v. United States, 474 F.3d 616, 621 (9th Cir. 2007) (internal citations omitted).
27           “The first half of the test in Rule 36(b) is satisfied when upholding the admission would

28   practically eliminate any presentation of the merits of the case.” Hadley v. United States, 45 F.3d
                                                        2
 1   1345, 1348 (9th Cir. 1995). As the undersigned has previously noted, “requests for admission

 2   that seek to establish legal conclusions or render undisputed the disputed material facts of a case

 3   are per se impermissible.” Jefferson v. Perez, 2012 WL 671917 (E.D. Cal. Feb. 29, 2012).

 4          Under the second half of the Rule 36(b) test, the party who obtained the admission has the

 5   burden of proving that the withdrawal of the admission would prejudice the party’s case. See

 6   Conlon, 474 F.3d at 622. “The prejudice contemplated by Rule 36(b) is ‘not simply that the party

 7   who obtained the admission will now have to convince the factfinder of its truth. Rather, it relates

 8   to the difficulty a party may face in proving its case, e.g., caused by the unavailability of key

 9   witnesses, because of the sudden need to obtain evidence’ with respect to the questions previously

10   deemed admitted.” Hadley, 45 F.3d at 1348, citing Brook Village N. Assocs. v. General Elec.

11   Co., 686 F.2d 66, 70 (1st Cir.1982).

12          In this excessive force case, some of the RFAs to Brown, if admitted, would establish

13   legal conclusions or render undisputed material facts of the case. (See ECF No. 10, Ex. G.) RFA

14   Nos. 7 and 8, for example, ask Brown to admit that defendants Abe and Guzman “used no more

15   force toward YOU than reasonably necessary to effectuate YOUR arrest.” (Id. at 54-55.) RFA

16   Nos. 14 and 15 ask Brown to admit that defendants Abe and Guzman are “entitled to qualified

17   immunity.” (Id. at 55.) Defendants have not shown that withdrawing these self-executing

18   admissions would prejudice their case in the ways contemplated by Rule 36. The court will grant

19   Brown relief from the deemed admissions at issue but cautions that further delays will be

20   regarded unfavorably by the court.
21      3. Sanctions

22          Lastly, defendants seek monetary sanctions in the amount of $2,702.00 for fees and costs

23   associated with meeting and conferring with plaintiffs’ counsel and bringing the motion to

24   compel ($1,354.50), preparing the joint statement ($822.50), and preparing for and attending the

25   hearing ($525.00). Under FRCP Rule 37(A), if disclosure of the requested discovery is provided

26   after the filing of a motion to compel, “the court must . . . require the party . . . whose conduct
27   necessitated the motion, the party or attorney advising that conduct, or both, to pay the movant’s

28   reasonable expenses incurred in making the motion, including attorney’s fees.” Here, defendants
                                                         3
 1   reasonably pursued a hearing on the motion, as Brown has still not provided written responses to

 2   defendants’ RFPs. Thus the court will impose sanctions in the amount requested by defendants.

 3             Accordingly, IT IS HEREBY ORDERED that:

 4             1.       Defendants’ motion to compel (ECF No. 8) is granted in part and denied in part as

 5                  follows:

 6                  (a) Plaintiff Brown shall provide complete and signed written responses to

 7                         defendants’ Requests for Production no later than fourteen (14) days from the date

 8                         of this order;

 9                  (b) Plaintiff’s counsel shall pay defendants’ counsel $2,702.00 in Rule 37 sanctions no

10                         later than fourteen (14) days from the date of this order.

11             2. Defendants’ motion to compel is otherwise denied.

12   Dated: April 19, 2019
                                                             _____________________________________
13
                                                             CAROLYN K. DELANEY
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18   2/tierny2057.mtc

19

20
21

22

23

24

25

26
27

28
                                                              4
